DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Applicant’s Remark and amendment, in the reply filed on 06/28/2022 is acknowledged.
Claims 20-33 are pending.
Election/Restrictions

Applicant's election without traverse of Group III, claims 20-33, directed to a process of treating PTSD in the reply filed on 06/28/2022 is acknowledged. The election was made without traverse. 
Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
Applicant’s process of treating PTSD using dextrose (glucose) at least 10g/per dose as in the instant claims is novel and unobvious over the prior art of record. None of the prior art of record disclose or teach applicant’s compound as in the instant claims. The closest prior art, Igorevna (SU1291153 A1, as provided by the applicant on IDS dated 02/04/2021), teaches treating traumatic brain injury using dextrose (glucose) at least 10g/per dose. Thus, the cited prior art differs with regard to not teaching treating of PTSD. Another prior art, Shijo (Brain Res. 2015, 1614, 94-104, as provided by the applicant on IDS dated 02/04/2021), teaches treating traumatic brain injury using dextrose (glucose) at least 10g/per dose.  Thus, the cited prior art differs with regard to not teaching treating of PTSD. Another prior art, Best (US 20120276208 A1), teaches treating PTSD using plant polysaccharides including dextrose (glucose) at a dose of 4g and thus again differs from the instant claims with respect to dose. Further, the cited prior art would not suggest nor motivate to a person of ordinary skill in the art to practice process as in the instant claims. 
Therefore, claims 20-33 are allowed.
Conclusion
Claims 20-33 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PANCHAM BAKSHI whose telephone number is (571)270-3463. The examiner can normally be reached M-Thu 7-4.30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-2720627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PANCHAM BAKSHI/Primary Examiner, Art Unit 1623